Citation Nr: 1731627	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board remanded the issue on appeal for additional development.  The Board finds that the RO did not substantially comply with the March 2015 remand because as discussed below, the requested development was not completed adequately.  Thus, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the issue of service connection for residuals of a right hand and finger fracture was also on appeal.  However, a July rating decision granted service connection for residuals of a right hand and finger fracture.  Therefore, this issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the March 2015 remand.  The Board finds that the duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is again necessary.

The Veteran was afforded a VA examination of his CLL in September 2012.  The March 2015 remand found that the September 2012 VA examination was inadequate because it failed to address all of the Veteran's claimed etiologies of his CLL.  Accordingly, the Board remanded in part for another VA examination and etiology opinion.  Specifically, the third remand instruction provided in part:

For the CLL, the respective examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service, to include his purported exposure to engine fumes from aircraft, chemicals while in the Middle East, other cleaning solvents, and chemicals used to spray for mosquitos.

In July 2015, the RO obtained the requested examination and opinion.  The VA examiner noted in his discussion of the Veteran's reported medical history that there was no documented medical evidence of exposure to herbicides and insecticides, and that the Veteran never went on sick call for complaints of chemical exposures in service.  The examiner opined that it was less likely as not that the Veteran's CLL was incurred in or otherwise the result of his active service, to include his purported exposure to engine fumes from aircraft, chemicals while in the Middle East, other cleaning solvents, and chemicals used to spray for mosquitos.  The examiner reasoned:

Veteran claims exposure to multiple agents.  Exposure to these chemicals cannot be verified by evidence of record.  DOD [Department of Defense] and VBA [Veterans Benefits Administration] have not listed exposure to engine fumes, cleaning solvents, and chemicals used to spray for mosquitos, or being in the Middle East as presumptive for CLL.

The Board finds the July 2015 VA examiner's reasoning inadequate for the following reasons.  The first rationale is inaccurate because the Veteran's service records regarding his military occupational specialty (MOS) corroborate his reported in-service airplane engine fume exposure.  Specifically, service personnel records confirm his MOS as an aircrew survival equipmentman, first class.  They also documented his training in aviation environmental systems repair and his work involving aircraft material condition inspections.  An undated Occupational Safety and Health Act medical surveillance questionnaire contained the Veteran's reported occupational history during active duty service from 1979 to 1998, as well as claimed hazards, including P-3 Orion planes.  In addition, an April 2010 buddy statement by H.K.D. discussed the Veteran's MOS involving aircraft inspections.  Therefore, the examiner's first rationale is inadequate because it failed to consider this evidence, which corroborates the Veteran's reported airplane fuel exposure during service.

The second rationale is inadequate because it was not responsive to the nexus opinion requested in the remand.  The remand did not ask the examiner to opine whether the Veteran's claimed chemical exposures during service were subject to the herbicide presumption (or any other presumption).  

Finally, as this matter is being remanded for the reasons discussed above, the RO should ask the Veteran to identify any outstanding private treatment records relevant to his CLL claim and attempt to obtain them.  Any outstanding VA treatment records also should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's outstanding medical records from the VA Maine Healthcare System from May 2014 to the present. 

2. Ask the Veteran to identify any outstanding, relevant private treatment records and complete release forms so the RO can request those records.  If they are unavailable, the RO should notify the Veteran.

3. ONLY AFTER completing Steps 1 and 2, to the extent possible, then proceed with the following instructions.  

4. Provide the Veteran's claims file to an appropriate medical professional for an opinion concerning his CLL.  The examiner should review the complete claims file, note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's CLL was the result of in-service chemical exposure, to include airplane engine fumes.  The examiner should assume that the Veteran was exposed to airplane engine fumes during service.  

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

